677 S.E.2d 845 (2009)
STATE
v.
Jeffrey Matthew APPLE.
No. 187P09.
Supreme Court of North Carolina.
May 19, 2009.
Elizabeth Parsons, Assistant Attorney General, R. Stuart Albright, District Attorney, for State.
William B. Davis, Assistant Public Defender, for Apple.
The following order has been entered on the motion filed on the 15th day of May 2009 by Defendant for Extension of Time to Respond to Petition for Writ of Certiorari:
"Motion Allowed by order of the Court in conference this the 19th day of May 2009."